124 Nev. 1, 20, 174 P.3d 970, 982 (2008). In the context of unobjected-to
                 misconduct, the attorney's conduct must rise to plain error to warrant a
                 new trial; and plain error in this context is an "irreparable and
                 fundamental error . . . that results in a substantial impairment of justice
                 or denial of fundamental rights such that, but for the misconduct, the
                 verdict would have been different."       Id. at 19, 174 P.3d at 982. Having
                 reviewed the briefs and appendices filed in this matter, we conclude that
                 no such "substantial impairment of justice or denial of fundamental
                 rights" occurred during voir dire or the closing arguments, and therefore,
                 the district court did not abuse its discretion in denying Campbell's motion
                 for a new trial. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.
                                                                  P,        I




                                                                                         J.




                                                              Gibbons


                                                                       go               , J.
                                                              Pickering



                 cc:   Hon. Jerry A. Wiese, District Judge
                       William C. Turner, Settlement Judge
                       Thomas & Springberg, P.C.
                       Pyatt Silvestri & Hanlon
                       Mandelbaum, Ellerton & Associates
                       Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e